47 So. 3d 332 (2010)
John KOSZOLA, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-4225.
District Court of Appeal of Florida, Fourth District.
October 13, 2010.
Rehearing Denied December 6, 2010.
Carey Haughwout, Public Defender, and Dea Abramschmitt, Assistant Public Defender, West Palm Beach, and John Koszola, Downers Grove, Illinois, appellant.
Bill McCollum, Attorney General, Tallahassee, and Georgina Jimenez-Orosa, Senior Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm appellant's judgment and sentence in this appeal, which was brought pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). However, we remand for correction of the judgment of conviction to reflect that the battery conviction was pursuant to section 784.03(1), not section 784.08(1), Florida Statutes. The judgment and orders of probation should also be corrected to reflect that appellant was found guilty after a jury trial, not that he entered a plea of guilty.
*333 Affirmed and remanded for correction of judgment and sentence.
WARNER, POLEN and LEVINE, JJ., concur.